DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
regarding FIG. 6 in paragraph [0040] at line 9 reference number 101 is referenced, however reference number 101 is not present in FIG. 6.  Perhaps "device 101" was intended to be "device 102".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 13-18 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 1-12, 19, and 20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a headset sized and configured for” in claim 1;
“an application for” in claim 1;
“a transmission module for” in claim 6;
“a memory for” in claim 7;
“a sensor for” in claim 8;
“a user display for” in claim 9; 
“a wireless communication module for” in claim 10;
“a second 360 degree camera for” in claim 11;
“a memory for” in claim 19;  and
“a communication module for’ in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article authored by Shunichi Kasahara and Jun Rekimoto titled JackIn Head: Immersive Visual Telepresence System with Omnidirectional Wearable Camera for Remote Collaboration, hereinafter Kasahara 2015.  A detailed analysis follows.
	
Claim 19:
	19. A system for providing assistance to an incarcerated individual (The claimed “providing assistance to an incarcerated individual” is an intended use claim limitation and is not given patentable weight, refer to:
	MPEP 2111.02 II “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.”;
	MPEP 2114 II “II.    MANNER OF OPERATING THE DEVICE DOES NOT 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”; and 
	MPEP 707.07(f) “¶ 7.37.09    Unpersuasive Argument: Intended Use
In response to applicant’s argument that [1], a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”, and 
	therefore this intended use claim limitation is not given patentable weight.), the system comprising: 

	a smart device for creating a video or other content for use by the virtual or alternate reality headset or smart glass (Kasahara 2015:  Figures 1, 2, 6, and 8;  Laptop meets BRI of this claim limitation;  refer to section 3.1 Headgear with omnidirectional camera which states:
A prototype of the headgear with six USB cameras is shown in
Fig.2. The headgear can be connected to a laptop to obtain six
video feeds in parallel and can be powered by bus power from the
USB 2.0 connection. This headgear is a portable system that we
use here to examine the wearable experience.
refer to section 3.3 Implementation for real-time system which states:
For the remote collaboration, real-time processing is significant criteria
in the system implementation. We optimized the system to
achieve 20 fps using a laptop with 2.6 GHz Intel Core i7, 16GB
memory, and NVIDIA GeForce GT 750M. After acquiring six
video frames, stitching them into an equirectangular video with a
GLSL shader is performed (2.5 msec), the estimation of the image
rotation is implemented on OpenCV with GPU acceleration (avg:
11.6 msec), and image conversion is performed in the GLSL shader
(2.5 msec). For network video transmission, we compress video
data (1024 _ 512) into jpeg with the Turbo-jpeg library and transmit
compressed data over the ZeroMQ Protocol 7. Here, network
bandwidth usage is approx. 3 MB/sec. Note that the video stitching,
image processing, and image conversion are fast enough for
higher frame rate processing, but the video frame grabbing is slow
(around 20 fps) due to the current USB2.0 bandwidth limitation.
This problem will be solved when a smaller USB3.0 camera module
becomes available, and our system architecture will then obtain
a much higher frame rate.
and refer to discussion under Figure 8 which states:
Figure 8: The equipment for user study. (left) Body wears JackIn
Head gear and backpack with the laptop computer. (right) Ghost
wears HMD with head tracking functionality to observe omnidirectional
virtual visual space received from Body. Ghost also have a

.); 
	the video or other content created to provide a display for the virtual or alternate reality headset or smart glass (Kasahara 2015:  Figures 1, 2, 6, and 8;  the video or other content created by the laptop is provided to the Ghost Head Mounted Display for display;  and refer to discussion under Figure 1 which states:
Figure 1: Overview of JackIn Head: Human-to-human telepresence
via immersive visual space transmission with a wearable omnidirectional
camera. The local user, “Body”, wears an omnidirectional
camera to transmit first-person omnidirectional video to the
remote user, “Ghost”. Ghost can virtually observe immersive visual
space around Body and give assistance and guidance through
voice communication.
and refer to section 3 JackIn Head System Design which states:
In this section, we first give an overview of “JackIn Head”, the
system we developed for immersive visual telepresence with firstperson
omnidirectional video (Fig.1). We use the term “Body” for a
person who performs an activity in a real environment and “Ghost”
for a person who observes the shared environment and gives guidance
and instruction. JackIn Head system consists of two parts
(Fig.1): headgear with multiple cameras to capture omnidirectional
video, worn by Body (Fig.2), and an immersive viewing device,
worn by Ghost, to observe immersive visual space streamed from
Body. Body and Ghost also have voice communication with each
other. Video images from these cameras are stitched together into a
spherical omnidirectional video and then image processing for stabilization
is performed. The stabilized omnidirectional video and
rotation information of the video are streamed over the network to
the Ghost side application.

On the Ghost side, there are various options for the viewing device.
An example setup is an HMD with head motion tracking (such
as Oculus rift 6), which the Ghost uses to look around the firstperson
visual environment. The received omnidirectional video
stream generates virtual visual space by spherical mapping of the
equirectangular video texture. Rendering the graphics in the HMD

virtual observation of the visual space of Body in real-time. In
the following sections, we describe the headgear, image processing,
Ghost interface, and implementation for real-time application
in detail.
.); 
	a memory for holding the video or other content (Kasahara 2015: refer to section 3.3 Implementation for real-time system which states:
For the remote collaboration, real-time processing is significant criteria
in the system implementation. We optimized the system to
achieve 20 fps using a laptop with 2.6 GHz Intel Core i7, 16GB
memory, and NVIDIA GeForce GT 750M. After acquiring six
video frames, stitching them into an equirectangular video with a
GLSL shader is performed (2.5 msec), the estimation of the image
rotation is implemented on OpenCV with GPU acceleration (avg:
11.6 msec), and image conversion is performed in the GLSL shader
(2.5 msec).
.); 

	a communication module for allowing communication between the incarcerated individual and a second person (Kasahara 2015: refer to section 3.3 which states:
For network video transmission, we compress video
data (1024 _ 512) into jpeg with the Turbo-jpeg library and transmit
compressed data over the ZeroMQ Protocol 7. Here, network
bandwidth usage is approx. 3 MB/sec. Note that the video stitching,
image processing, and image conversion are fast enough for
higher frame rate processing, but the video frame grabbing is slow
(around 20 fps) due to the current USB2.0 bandwidth limitation.
This problem will be solved when a smaller USB3.0 camera module
becomes available, and our system architecture will then obtain
a much higher frame rate.
.); and 
	a processor for retrieving information from the memory for displaying the video or other content to the incarcerated individual (The claimed “displaying the video or other 
For the remote collaboration, real-time processing is significant criteria
in the system implementation. We optimized the system to
achieve 20 fps using a laptop with 2.6 GHz Intel Core i7, 16GB
memory, and NVIDIA GeForce GT 750M. After acquiring six
video frames, stitching them into an equirectangular video with a
GLSL shader is performed (2.5 msec), the estimation of the image
rotation is implemented on OpenCV with GPU acceleration (avg:
11.6 msec), and image conversion is performed in the GLSL shader
(2.5 msec).
.).  
	Claim 20:
	20 The system as recited in claim 19, wherein the second person is one of a family member, a relative, a doctor, a psychotherapist, an instructor, a clergy member, a friend, an educator, a trainer, or a vocational instructor to the incarcerated individual (The claimed list of second persons is an intended use claim limitation, refer to above cited sections of the MPEP, and therefore this intended use claim limitation is not given patentable weight.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clements et al., US Patent Application Publication No. 2018/0240275, hereinafter Clements, in view of the article authored by Shunichi Kasahara and Jun Rekimoto titled JackIn Head: Immersive Visual Telepresence System with Omnidirectional Wearable Camera for Remote Collaboration, hereinafter Kasahara 2015.
Claim 1:
1. A remedial system for use in a correctional or detention facility (Clements:  discusses various types of controlled-environment facilities including the claimed correctional facility and discusses and its residents may be referred to as inmates, 
a headset sized and configured for use by a first individual (Clements:  FIGs. 1 and 2, headset for inmates, refer to paragraphs [0004], [0025]-[0027], [0029], [0033], [0046], [0056], and [0063].);
an application for recording an event, the application downloaded by a second individual that is remote from the first individual (Clements:  silent, however, does discuss video visitations in paragraphs [0003] and [0036] which is highly suggestive of downloading an application for recording an event.  Kasahara 2015:
Figures 1, 2, 6, and 8;  Laptop software meets BRI of this claim limitation;  refer to section 3.1 Headgear with omnidirectional camera which states:
A prototype of the headgear with six USB cameras is shown in
Fig.2. The headgear can be connected to a laptop to obtain six
video feeds in parallel and can be powered by bus power from the
USB 2.0 connection. This headgear is a portable system that we
use here to examine the wearable experience.
refer to section 3.3 Implementation for real-time system which states:
For the remote collaboration, real-time processing is significant criteria
in the system implementation. We optimized the system to
achieve 20 fps using a laptop with 2.6 GHz Intel Core i7, 16GB
memory, and NVIDIA GeForce GT 750M. After acquiring six
video frames, stitching them into an equirectangular video with a
GLSL shader is performed (2.5 msec), the estimation of the image
rotation is implemented on OpenCV with GPU acceleration (avg:
11.6 msec), and image conversion is performed in the GLSL shader
(2.5 msec). For network video transmission, we compress video
data (1024 _ 512) into jpeg with the Turbo-jpeg library and transmit
compressed data over the ZeroMQ Protocol 7. Here, network
bandwidth usage is approx. 3 MB/sec. Note that the video stitching,
image processing, and image conversion are fast enough for
higher frame rate processing, but the video frame grabbing is slow
(around 20 fps) due to the current USB2.0 bandwidth limitation.

becomes available, and our system architecture will then obtain
a much higher frame rate.
and refer to discussion under Figure 8 which states:
Figure 8: The equipment for user study. (left) Body wears JackIn
Head gear and backpack with the laptop computer. (right) Ghost
wears HMD with head tracking functionality to observe omnidirectional
virtual visual space received from Body. Ghost also have a
click switch to use synchronizing head direction.
.); 
an authorization sequence provided by the correctional or detention facility (Clements:  FIGs. 1, 2, 3, and 4;  virtual reality control system 105, visitation processing system 265, Facility Management System (FMS) 140/240, and associated inmate database 145/245 are utilized in an authorization sequence steps 320, 325, 330, 335, and 405, refer to paragraphs [0024], [0027], [0028], [0033], [0034], [0037]-[0040], [0042]- [0044], and [0052]-[0055].); 
	at least one 360 degree camera (Clements:  silent, however, does discuss video visitations in paragraphs [0003] and [0036] which is highly suggestive of at least one camera.  Kasahara 2015:  Figures 1, 2, 3, 6, and 8;  headgear with multiple cameras to capture omnidirectional meets the BRI of the claimed at least one 360 degree camera, refer to discussion under Figure 1 which states:
Figure 1: Overview of JackIn Head: Human-to-human telepresence
via immersive visual space transmission with a wearable omnidirectional
camera. The local user, “Body”, wears an omnidirectional
camera to transmit first-person omnidirectional video to the
remote user, “Ghost”. Ghost can virtually observe immersive visual
space around Body and give assistance and guidance through
voice communication.
And refer to section 3.1 Headgear with omnidirectional camera which states:

on a rigid body. There are two primary design considerations here.
One is the lower center of balance, which allows users to move their
body and head dynamically. This is done to avoid a high center of
balance, which is dangerous even for usual activity. The other is
that the captured environment is close to the first-person viewpoint
so as to provide spatial coherence between the local and remote
users.
.); and 
	a virtual reality video or other content created by the second individual using the at least one 360 degree camera (Clements:  silent, however, does discuss video visitations in paragraphs [0003] and [0036] which is highly suggestive of a virtual reality video or other content.  Kasahara 2015:  refer to section  1 Introduction which states:
Our aims here are to provide a solution to these problems and to
explore the design implications of human telepresence with virtual
reality though first person vision.
refer to section 3.3 Implementation for real-time system which states:
For the remote collaboration, real-time processing is significant criteria
in the system implementation. We optimized the system to
achieve 20 fps using a laptop with 2.6 GHz Intel Core i7, 16GB
memory, and NVIDIA GeForce GT 750M. After acquiring six
video frames, stitching them into an equirectangular video with a
GLSL shader is performed (2.5 msec), the estimation of the image
rotation is implemented on OpenCV with GPU acceleration (avg:
11.6 msec), and image conversion is performed in the GLSL shader
(2.5 msec). For network video transmission, we compress video
data (1024 _ 512) into jpeg with the Turbo-jpeg library and transmit
compressed data over the ZeroMQ Protocol 7. Here, network
bandwidth usage is approx. 3 MB/sec. Note that the video stitching,
image processing, and image conversion are fast enough for
higher frame rate processing, but the video frame grabbing is slow
(around 20 fps) due to the current USB2.0 bandwidth limitation.
This problem will be solved when a smaller USB3.0 camera module
becomes available, and our system architecture will then obtain
a much higher frame rate.

The other pattern, (B), is Ghost actively observing the surrounding
environment with its own head motion (Fig.10 B), as implied
in comments like “I could easily explore as I wanted with my own
head motion, so I didn’t need to ask Body to move. That was actually
comfortable”. This is also evident in Fig.10 B, which shows
large changes in Ghost head motion. In this interaction behavior,
Ghost could leverage the advantage of the virtual reality setting
of the JackIn head system, which enables immediate response to
changes of Ghost’s head direction. The visual response for head rotation
in the virtual reality HMD is much faster than ordering Body
to move; it is even faster than other mechanical pan-tilt-zoom cameras.
Thus, Ghost does not feel constraint to order movement for
Body, even tiny motions such as double checking an item. This allows
Ghost to perform proactive observation on the basis of its own
intention. 
.), 
wherein the headset is used to view the virtual reality video or other content at the correctional or detention facility (Clements:  silent, however, does discuss video visitations at the correctional or detention facility in paragraphs [0003] and [0036] which is highly suggestive of using the headset to view the virtual reality video or other content at the correctional or detention facility.  Kasahara 2015:  refer to section  1 Introduction which states:
Our aims here are to provide a solution to these problems and to
explore the design implications of human telepresence with virtual
reality though first person vision.
And refer to section 6.1 Independence between Body and Ghost which states:
The other pattern, (B), is Ghost actively observing the surrounding
environment with its own head motion (Fig.10 B), as implied
in comments like “I could easily explore as I wanted with my own
head motion, so I didn’t need to ask Body to move. That was actually
comfortable”. This is also evident in Fig.10 B, which shows
large changes in Ghost head motion. In this interaction behavior,
Ghost could leverage the advantage of the virtual reality setting

changes of Ghost’s head direction. The visual response for head rotation
in the virtual reality HMD is much faster than ordering Body
to move; it is even faster than other mechanical pan-tilt-zoom cameras.
Thus, Ghost does not feel constraint to order movement for
Body, even tiny motions such as double checking an item. This allows
Ghost to perform proactive observation on the basis of its own
intention. 
.)., 
As discussed above Clements is directed to three-dimensional virtual reality environments while being silent as to three-dimensional virtual video environments.
 Kasahara 2015 describes using omnidirectional camera to capture three-dimensional video environments and describes utilizing three-dimensional virtual reality technology to view those environments on a headset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kasahara 2015 to modify Clemants to utilize 360 degree camera to capture three-dimensional virtual reality video environments, recording the virtual reality video, the claimed event, and to utilize three-dimensional virtual reality technology to view the virtual reality video environments on a headset.  This has the predictable results discussed in Kasahara 2015, refer to section 1 Introduction which states:
For remote collaboration, sharing an immersive experience in realtime
over the Internet will provide significant benefits for a variety
of applications. Previous studies in remote collaboration have explored
various approaches for sharing visual space utilizing video
streaming with cameras. As head-mounted wearable cameras allow
us to capture a first-person view and share the experience, wearable
cameras are one of the primary approaches for sharing first-person
visual information.
Such sharing of the first-person view from wearable cameras would
enable various applications including virtual travel, shopping assistance,

as assisting technicians with complicated manipulation, rescue scenarios
in disaster/emergency situations, and investigating wild or
dangerous environments, it is particularly important for individuals
to grasp the situation clearly and take immediate action.
and refer to section 7 Conclusion which states:
Sharing first-person vision through a wearable camera is a promising
medium for remote assistance in visual telepresence. However,
problems including limited field of view, visual induced sickness,
and dependent visual exploration have prevented inter-personal
communication to some extent. In this paper, we introduced JackIn
Head as a means of solving these existing problems and exploring
design implications. JackIn Head allows a local user to broadcast
spherical omnidirectional video from around the head, enabling a
remote user to explore the scene independently of the local user’s
head direction. We first introduced the system design and then reported
the preliminary evaluation of our system and performed a
user study to investigate how local and remote users can interact,
communicate, and assist each other over distance. We finished
by summarizing our insights and the design implications including
user behavior patterns in remote visual exploration, proactive
behavior of the local user, and parallel observation to boost remote
collaboration. These design implications will contribute to
the further development of immersive visual remote collaboration
and also, more broadly, to the exploration of humans augmenting
each other by sharing abilities over the Internet.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

and states:
    The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

2. The remedial system as recited in claim 1, wherein the first individual is incarcerated at the correctional or detention facility (Clements:  inmates at correctional or detention facility.).  
Claim 3:
3. The remedial system as recited in claim 1, wherein the second individual is one of a family member, a relative, a doctor, a psychotherapist, an instructor, a clergy member, a friend, an educator, a trainer, a vocational instructor or a combination thereof to the first individual (Clements:  this claimed list of relationships is covered by BRI of the term relationships, refer to paragraph [0060] “or relationship between an inmate and a visitor.”.).  
Claim 4:
4. The remedial system as recited in claim 3, wherein the second individual creates the virtual reality video or other content (Clements:  silent.  Kasahara 2015:  Figures 1, 2, 6, and 8;  Laptop software creates the virtual reality video or other content, as discussed in claim 1 above refer to section 3.3 Implementation for real-time system which states:
For the remote collaboration, real-time processing is significant criteria
in the system implementation. We optimized the system to
achieve 20 fps using a laptop with 2.6 GHz Intel Core i7, 16GB
memory, and NVIDIA GeForce GT 750M. After acquiring six
video frames, stitching them into an equirectangular video with a
GLSL shader is performed (2.5 msec), the estimation of the image
rotation is implemented on OpenCV with GPU acceleration (avg:
11.6 msec), and image conversion is performed in the GLSL shader
(2.5 msec). For network video transmission, we compress video
data (1024 _ 512) into jpeg with the Turbo-jpeg library and transmit
compressed data over the ZeroMQ Protocol 7. Here, network
bandwidth usage is approx. 3 MB/sec. Note that the video stitching,

higher frame rate processing, but the video frame grabbing is slow
(around 20 fps) due to the current USB2.0 bandwidth limitation.
This problem will be solved when a smaller USB3.0 camera module
becomes available, and our system architecture will then obtain
a much higher frame rate.
.).  The above modification covers this dependent claim.  
Claim 5:
This claim is a combination of dependent claims 2 and 3
5. The remedial system as recited in claim 1, wherein the first individual is incarcerated at the correctional or detention facility (Clements:  inmates at correctional or detention facility.) and the second individual is a family member, a friend or an interested person of the first individual (Clements:  this claimed list of relationships is covered by BRI of the term relationships, refer to paragraph [0060] “or relationship between an inmate and a visitor.”.). 
Claim 6:
	6. The remedial system as recited in claim 1 further comprising a transmission module for transmitting the video or content from the second individual to the first individual (Clements:  FIGS. 1 and 2;  virtual reality access points 115a-b and virtual reality access point 215, refer to paragraphs [0028]-[0030] and [0041].  Kasahara 2015: refer to section 3.3 which states:
For network video transmission, we compress video
data (1024 _ 512) into jpeg with the Turbo-jpeg library and transmit
compressed data over the ZeroMQ Protocol 7. Here, network
bandwidth usage is approx. 3 MB/sec. Note that the video stitching,
image processing, and image conversion are fast enough for
higher frame rate processing, but the video frame grabbing is slow
(around 20 fps) due to the current USB2.0 bandwidth limitation.
This problem will be solved when a smaller USB3.0 camera module

a much higher frame rate.
.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kasahara 2015 to further modify Clemants to further comprising a transmission module for transmitting the video or content from the second individual to the first individual.  This has the predictable results discussed in Kasahara 2015, refer to section 1 Introduction which states:
For remote collaboration, sharing an immersive experience in realtime
over the Internet will provide significant benefits for a variety
of applications. Previous studies in remote collaboration have explored
various approaches for sharing visual space utilizing video
streaming with cameras. As head-mounted wearable cameras allow
us to capture a first-person view and share the experience, wearable
cameras are one of the primary approaches for sharing first-person
visual information.
Such sharing of the first-person view from wearable cameras would
enable various applications including virtual travel, shopping assistance,
distance education, and more. For special applications such
as assisting technicians with complicated manipulation, rescue scenarios
in disaster/emergency situations, and investigating wild or
dangerous environments, it is particularly important for individuals
to grasp the situation clearly and take immediate action.
and refer to section 7 Conclusion which states:
Sharing first-person vision through a wearable camera is a promising
medium for remote assistance in visual telepresence. However,
problems including limited field of view, visual induced sickness,
and dependent visual exploration have prevented inter-personal
communication to some extent. In this paper, we introduced JackIn
Head as a means of solving these existing problems and exploring
design implications. JackIn Head allows a local user to broadcast
spherical omnidirectional video from around the head, enabling a
remote user to explore the scene independently of the local user’s
head direction. We first introduced the system design and then reported
the preliminary evaluation of our system and performed a
user study to investigate how local and remote users can interact,

by summarizing our insights and the design implications including
user behavior patterns in remote visual exploration, proactive
behavior of the local user, and parallel observation to boost remote
collaboration. These design implications will contribute to
the further development of immersive visual remote collaboration
and also, more broadly, to the exploration of humans augmenting
each other by sharing abilities over the Internet.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

and states:
    The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 7:
	7. The remedial system as recited in claim 1 further comprising a memory for storing the virtual reality video or other content (Clements:  memory for storing training and education programs 125, counseling services 130, recreational activities 128 and physical/self-improvement routines 129 and for storing training, education 225 and counseling 230 services.  Kasahara 2015: refer to section 3.3 Implementation for real-time system which states:
For the remote collaboration, real-time processing is significant criteria
in the system implementation. We optimized the system to
achieve 20 fps using a laptop with 2.6 GHz Intel Core i7, 16GB
memory, and NVIDIA GeForce GT 750M. After acquiring six
video frames, stitching them into an equirectangular video with a

rotation is implemented on OpenCV with GPU acceleration (avg:
11.6 msec), and image conversion is performed in the GLSL shader
(2.5 msec).
.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kasahara 2015 to further modify Clemants to further comprising a memory for storing the virtual reality video or other content.  This has the predictable results discussed in Kasahara 2015, refer to section 1 Introduction which states:
For remote collaboration, sharing an immersive experience in realtime
over the Internet will provide significant benefits for a variety
of applications. Previous studies in remote collaboration have explored
various approaches for sharing visual space utilizing video
streaming with cameras. As head-mounted wearable cameras allow
us to capture a first-person view and share the experience, wearable
cameras are one of the primary approaches for sharing first-person
visual information.
Such sharing of the first-person view from wearable cameras would
enable various applications including virtual travel, shopping assistance,
distance education, and more. For special applications such
as assisting technicians with complicated manipulation, rescue scenarios
in disaster/emergency situations, and investigating wild or
dangerous environments, it is particularly important for individuals
to grasp the situation clearly and take immediate action.
and refer to section 7 Conclusion which states:
Sharing first-person vision through a wearable camera is a promising
medium for remote assistance in visual telepresence. However,
problems including limited field of view, visual induced sickness,
and dependent visual exploration have prevented inter-personal
communication to some extent. In this paper, we introduced JackIn
Head as a means of solving these existing problems and exploring
design implications. JackIn Head allows a local user to broadcast
spherical omnidirectional video from around the head, enabling a
remote user to explore the scene independently of the local user’s
head direction. We first introduced the system design and then reported

user study to investigate how local and remote users can interact,
communicate, and assist each other over distance. We finished
by summarizing our insights and the design implications including
user behavior patterns in remote visual exploration, proactive
behavior of the local user, and parallel observation to boost remote
collaboration. These design implications will contribute to
the further development of immersive visual remote collaboration
and also, more broadly, to the exploration of humans augmenting
each other by sharing abilities over the Internet.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

and states:
    The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 8:
	8 The remedial system as recited in claim 1 further comprising a sensor for recording a reaction of the first individual to the virtual reality video or other content (Clements:  paragraph [0056]-[0060] and claims 15-17, biometric sensors.).  
Claim 9:
9. The remedial system as recited in claim 1 further comprising a user display for use by the second individual to make a selection and provide an instruction for creating the virtual reality or other content (Clements:  silent.  Kasahara 2015:  Figure 12, section 6.2, hand gesture is a user interface, hand gesture by Body provides BRI of an 
Body used a gesture to point something out, or held the
item in front of the face to show it to Ghost (Fig.12 A, B). It is also
significant that Body intentionally changed the behavior throughout
the user study.
and 
refer to discussion under Figure 12 which states:
Figure 12: Ghost view through HMD. Example user behaviors: (A)
Body is using gesture to point out, (B) Body is holding an item to
show Ghost, (C) Ghost is confirming that Body is completing the
sub task, (D) Ghost is looking in a different direction.
.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kasahara 2015 to further modify Clemants to further comprising a user display for use by the second individual to make a selection and provide an instruction for creating the virtual reality or other content.
This has the predictable results discussed in Kasahara 2015, refer to section 6.2 Mediation between “what I see and what you see” which states 
Body used a gesture to point something out, or held the
item in front of the face to show it to Ghost (Fig.12 A, B). It is also
significant that Body intentionally changed the behavior throughout
the user study.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

and states:
    The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 10:
10. The remedial system as recited in claim 1 further comprising a wireless communication module for creating a real time communication between the first individual and the second individual (Clements:  paragraph [0029] “The virtual reality headsets may interface with virtual reality access points 115a-b via wired or wireless connections.”, FIG. 2 virtual reality access point 215 and virtual reality visitation server 255 have the same wireless symbols that FIG. 1 has for virtual reality access points 115a-b.).  
Claim 11:
11. The remedial system as recited in claim 1 further comprising a second 360 degree camera for creating the virtual reality video or other content.  Clemants is silent as to a second camera and Kasahara 2015 is silent as to a second omnidirectional camera.  However, this claim is merely claim a duplication of parts.  Refer to MPEP
2144.04 which states:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Duplication of Parts to further modify Clemants to further further comprising a second 360 degree camera for creating the virtual reality video or other content. The application as filed fails to provide any rationale for having a second 360 degree camera for creating the virtual reality video or other content, thus, the claim is merely duplicating parts.
Claim 12:
12. The remedial system as recited in claim 1, wherein the remedial system provides one of a full immersion, a semi-immersion or a non-immersion content (Clements: virtual reality meets the BRI of this claim limitation.  Kasahara 2015:  omnidirectional video meets the BRI of this claim limitation.).  Thus, the obvious rational given for claim 1 applies to this claim and the modification covers this claim.
Claim 13:
Claim 13 is a method claim version of system claim 1 and method clam 13 is rejected for the same reasons given for system claim 1.
Claim 14:
Claim 14 is a method claim version of system claim 8 and method clam 14 is rejected for the same reasons given for system claim 8.
Claim 15:
Claim 15 is a method claim version of system claim 10 and method clam 15 is rejected for the same reasons given for system claim 10.


16. The method as recited in claim 15 comprising a further step of downloading the smart application to a smart device after the step of providing the virtual reality system.  This claim is covered by Kasahara 2015, refer to Figure 8, since the BRI of the claimed the virtual reality system is provided before the software is inherently loaded into the laptop.  Thus, the obvious rational given for claim 1 applies to this claim and the modification covers this claim.
Claim 17:
17. The method as recited in claim 13, wherein the step of recording is performed remotely from the step of displaying.  This claim is covered by Kasahara 2015, refer to Figure 8, since the BRI of the claimed the step of recording at the laptop is performed remotely from the step of displaying at the ghost head mounted display.  Thus, the obvious rational given for claim 1 applies to this claim and the modification covers this claim.
Claim 18:
18. The method as recited in claim 13 comprising a further step of modifying the virtual reality video or other content after the step of transmitting (Clements:  silent.  Kasahara 2015:  meets BRI of this claim limitation, refer to Figure 8 click interface (Mouse) which is used after virtual reality video or other content after the step of transmitting to synchronize, a form of modifying, Body and Ghost. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kasahara 2015 to further modify Clemants to comprise a further step of modifying the virtual reality video or other content after the 
Fig.11 C shows the moment
when this participant changed his viewing behavior to use the click
(synchronizing direction) function. He commented after that “using
the click was useful, because when I could not follow the Body’s
direction, I could easily catch up and continue the conversation”.

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

and states:
    The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Han et al., US Patent Application Publication No. 20190104324, describes a video on demand system for 360-degree videos and describes in paragraph [0003] 360-degree videos can be recorded by omnidirectional cameras which correspond to applicant 360 degree camera.
	Gao et al., CN 202153258 U, describes in paragraph [0033] “remote video monitor is composed of a GNSS station 1 in video monitoring device 13 through wireless microwave communication microwave communication system 4, the field 
	Gao et al., CN 102354431 A, describes in paragraph [0031] “2, remote video monitoring video monitoring technology flow is composed of a GNSS station 1 in video monitoring device 13 through wireless microwave communication microwave communication system 4, the field panoramic video information to a monitoring and early warning server for taking 5, remote client end can be on the Internet by authorized to view live panoramic video information of each monitoring station.”.
	The article by Shunichi Kasahara, Shohei Nagai, and Jun Rekimoto titled JackIn Head: Immersive Visual Telepresence System with Omnidirectional Wearable Camera is similar to Kasahara 2015 discussed above but with more features.
	The article by Gun A. Lee, Theophilus Teo, Seungwon Kim and Mark Billinghurst titled Mixed Reality Collaboration through Sharing a Live Panorama is similar to Kasahara 2015 discussed above but with more features.
	The article by Gun A. Lee, Theophilus Teo, Seungwon Kim and Mark Billinghurst titled A User Study on MR Remote Collaboration Using Live 360 Video is similar to Kasahara 2015 discussed above but with more features.
	The article by Theophilus Teo, Louise Lawrence, Gun A. Lee, Mark Billinghurst, and Matt Adcock titled Mixed Reality Remote Collaboration Combining 360 Video and 3D Reconstruction is similar to Kasahara 2015 discussed above but with more features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFERY A. BRIER
Primary Examiner
Art Unit 2613

/JEFFERY A BRIER/Primary Examiner, Art Unit 2613